Citation Nr: 0820482	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-18 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from October 1965 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied the above claim.

In September 2007, the veteran testified at a personal 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has 
been associated with the claims file.

The case has been advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007).

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

During his September 2007 Travel Board hearing, the veteran 
asserted that he had PTSD which was due to his experiences 
both during a tour of duty in the Republic of Vietnam and 
during a tour of duty in Torrejon, Spain.  He contends that 
some time after April 1967, he had been sent to Cam Ranh Bay, 
Vietnam, at which time he came under enemy mortar fire, both 
while on the ground and while flying over enemy territory.  
He also asserted that one of his fellow servicemen, J.F., was 
killed in action while they were in Cam Ranh Bay, Vietnam.  
Additionally, the veteran contends that his duties while 
stationed in Torrejon, Spain, included the recovery of 
victims from aircraft crash sites.  In this regard, he 
described an incident wherein a KC-135 tanker aircraft ran 
off the end of the runway and exploded.  He was then charged 
with recovering the remains of the victims.  He also 
described that his duties included assisting with the 
transporting of remains of deceased servicemen on their way 
back stateside.  He added that on two occasions, he had been 
acquainted with the deceased servicemen, and identified them 
as R.E. and J.F. 

In light of the additional stressful events described during 
the veteran's Travel Board hearing, coupled with the 
diagnosis of PTSD which is already of record, on remand the 
U. S. Army and Joint Services Records Research Center (JSRRC)  
should be provided with the additional evidence and requested 
to provide any available information which might corroborate 
the veteran's alleged in-service stressors.

It has been held that once verification of the stressor event 
has been submitted, the veteran's personal exposure to the 
event may be implied by the evidence of record. A veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
In order to determine the veteran's potential exposure to a 
stressor, the RO should attempt to obtain his service 
personnel records, and then obtain his unit records from his 
time in Cam Ranh Bay and in Spain that could potentially 
verify his unit's exposure to a stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the 
veteran provide a comprehensive statement 
regarding his alleged stressors which he 
believes resulted in his PTSD, as well as 
any verifying information.  He should be 
asked to comment specifically about any 
and all stressful events that happened 
during his active service.  Specifically, 
he should be informed that this statement 
must include detailed information 
regarding the alleged stressors to include 
date, time, location, people involved, and 
unit(s) involved.  The veteran should be 
notified that he must endeavor to identify 
the precise date of the stressful event 
within a sixty day window, as failure to 
provide this detailed information could 
prevent the verification of his stressors 
and result in an adverse decision.

2.  The RO/AMC should obtain the veteran's 
personnel records, and any available unit 
records from the veteran's unit in Vietnam 
and in Spain.

3.  After a response is received from the 
veteran or the time for response expires, 
the RO/AMC shall request that the JSRRC 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The JSRRC should be 
provided with a description of the alleged 
stressors as identified above, as well as 
any other stressors described by the 
veteran in response to the above request 
for information.  The JSRRC should be 
provided with copies of any lay statements 
of record and personnel records obtained 
showing service dates, duties, and units 
of assignment.  If unable to provide such 
information, the JSRRC should be asked to 
identify the agency or department that 
could provide such information, and the 
RO/AMC should conduct follow-up inquiries 
accordingly.

4.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorders which may be 
present, to include PTSD.  The claims file 
and a separate copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for review 
in conjunction with the examination. Any 
further indicated tests and studies to 
include psychological studies are to be 
conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to 
be established by the record is sufficient 
to produce the veteran's PTSD; and whether 
there is a link between the current 
symptomatology and his period of active 
service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The RO/AMC shall readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



